UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013. OR ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number: 333-170828 ONTARGET (Name of small business issuer in its charter) Delaware 27-1662812 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24/F, Wyndham Place, 40-44 Wyndham Street, Central, Hong Kong (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 852-2258-6888 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: ¨ Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. þ Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filter o Accelerated filter o Non-accelerated filter o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding January 22, 2014 Common Stock, $0.001 par value per share 3,454,520 shares Documents Incorporated by Reference: NONE Transitional Small Business Disclosure Format (Check one): Yes ¨ No þ EXPLANATORY NOTE This Amendment No. 1 is being filed for the purpose of inserting (1) an updated date in the Management’s Report on Internal Control over Financial Reporting on page 10; and (2) Exhibits 31 and 32 which were inadvertently omitted from the initial filing. Except for these corrections, there have been no changes in any of the financial or other information contained in the report. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties.Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware.Consequently, forward-looking statements are inherently subject to risks and uncertainties.Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions.These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report.Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements.You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline.These factors include, but are not limited to, the following: ● the availability and adequacy of capital to support and grow our business; ● economic, competitive, business and other conditions in our local and regional markets; ● actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; ● competition in our industry; ● changes in our business and growth strategy, capital improvements or development plans; ● the availability of additional capital to support development; and ● other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report.We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. 2 TABLE OF CONTENTS Page PART I ITEM 1.
